Court of Appeals
                                          Third District of Texas
                                          P.O. BOX 12547, AUSTIN. TEXAS 78711-2547
                                                 www.txcourts.gov/3rdcoa.aspx
                                                        (512) 463-1733




JEFF L ROSE, CHIEF JUSTICE                                                     JEFFREY D. KYLE, CLERK
DAVID PUR YEAR, JUSTICE
BOB I'EMBERTON, JUSTICE
MELISSA GOODWIN, JUSTICE
SCOTT K FIELD, JUSTICE
CINDY OLSON B0URLAND, JUSTICE
                                       December 18,2015


Mr. Jack Bissett
222-B Sailmaster St.
Austin, XX 78734


RE:      Court of Appeals Number:   03-15-00530-CR
         Trial Court Case Number:   C-1 -CR-14-160011

Style:    Jack Bissett
          v. The State of Texas



Dear Mr. Bissett:


       Appellant's brief was due in this Court on December 16,2015 and is overdue. If this Court
does not receive a satisfactory response to this notice from appellant on or before Monday.
December 28,2015, a hearing before the trial court will be ordered. See Tex. R. App. P. 38.8(b).



                                                    Very truly yours,

                                                    JEFFREY D. KYLE, CLERK



                                                    BY: 3$in/ 0{xo(fier
                                                          Amy Strother, Deputy Clerk




                                                                                     Dtt29 2IH5
cc:      Ms. Giselle Horton                                                   {jHRDCouia
*»   -"»»

                                                              OFFICIAL BUSINESS                                          U.S. POSTAGE» PITNEY BOWES
             Court of Appeals                                 STATE OF TEXAS                                                               ZS1
                                                                                        X
                                                              PENALTY FOR                 o         u
                                                                                        O
                      Third Distriq                                                     in l_
                                                              PRIVATE USE                                      &&&&• ZIP 78701
            P.O. BOX 12547, AUSTIN. TEXAS 78711-2547                                                                     02m             $ 000.416
                                                                                        Q. U.                  cjJhi     0001401682DEC 21         2015




            DEC 29 M5                                           MR. JACK BISSETT
                                                                222-B SAILMASTER ST.
                                                                AUSTIN, TX 78734
                                                                           NIXIE                7S7           FE    1270             0012/27/15
                                                                                           RETURN              TO     SENDER

                                                                                              _:°.5LE          TO     FOR WAR"

                                                                           3C:    7S711254747                         *0S93-00997-27-17
                                                                                 -i   i.m.mi     .1.1   i.i    i.   ii.Miiii.i i n   n    inn   .nil.
                                                 47    --'arc-esjpSiT^^a         i!M"iimri"i!"ir,M"ii",iii!M',',ir,'iij!j!iiiMi'i'i.'